   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Andres Hernandez,                                              Civ. Action #:

                                       Plaintiff,               Complaint
               -v-

 Sweet Cake Box, Inc.,                                          Jury Trial Demanded
 a/k/a Junction Cake Box,

                                       Defendant.

       Plaintiff Andres Hernandez (“Plaintiff” or “Hernandez”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Defendants Sweet Cake Box, Inc., a/k/a Junction Cake Box

(“Defendant”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendant and pursuant to the Fair Labor Standards
   Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to unpaid overtime wages from
   Defendant for working more than forty hours in a week and not being paid an overtime rate
   of at least 1.5 times his regular rate of pay for such hours over forty in a week; and (ii)
   entitled to maximum liquidated damages and attorneys' fees pursuant to the Fair Labor
   Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate of pay for such hours over forty in a
   week, (ii) entitled to unpaid minimum wages from Defendant for working and not being paid
   at a rate of at least the applicable New York State minimum wage rate for each and all hours
   he worked for defendants; (iii) entitled to an extra hour of pay for each day he worked a
   spread of hours of more than ten (10) hours; and (iv) entitled to maximum liquidated
   damages and attorneys fees, pursuant to the New York Minimum Wage Act ("NYMWA"),
   N.Y. Lab. Law§§ 650 et seq., including NYLL § 663, and the regulations thereunder.




                                                    1
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 2 of 9 PageID #: 2



3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages – including liquidated damages on all
   wages paid later than weekly, interest, and attorneys’ fees pursuant to Section 198 of the
   New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Andres Hernandez (“Plaintiff” or “Hernandez”) is an adult, over eighteen years old,
   who currently resides in Queens County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Sweet Cake Box, Inc.
   (“SCB”), was a New York for-profit corporation.


9. Upon information and belief and at all times relevant herein, Defendants controlled the
   employment of Plaintiff and was responsible for hiring, firing, scheduling, controlling,
   managing, supervising, and record-keeping as to Plaintiff’s employment, among other
   employment functions and performed such functions as to Plaintiff.




                                                2
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 3 of 9 PageID #: 3



10. Upon information and belief, Defendants SCB had a place of business in Queens county,
   New York at 3701 Junction Blvd. Elmhurst, NY 11373, where Plaintiff was employed by
   Defendant.


11. At all times relevant herein, Plaintiff was employed by Defendant.


                               STATEMENT OF FACTS
12. Upon information and belief, and at all relevant times herein, Defendant was in the business
   of making/baking and selling a variety of cakes, pastries and related food products to the
   public from the location where Plaintiff worked.


13. Upon information and belief, and at all relevant times herein, Defendant employed 13 or
   more employees.


14. Plaintiff was employed by Defendant from in or around November 2016 to on or about
   March 23, 2019.


15. At all times relevant herein, Plaintiff was employed by Defendant as a manual kitchen/bakery
   worker performing a variety of repetitive physical tasks with his hands, in the process of
   making/baking cakes, pastries and related food products for Defendant.

16. At all times relevant herein, Plaintiff was paid at a rate of about $13.50 an hour – a rate lower
   than the NYS applicable minimum wage rate for a certain period of his employment with
   Defendants.

17. At all times relevant herein, Plaintiff was paid at his straight regular rate for all hours worked
   including overtime hours (hours over 40 in a week).


18. At all times relevant herein, Plaintiff worked about 72-96 hours each week for Defendant and
   sometimes more; 12-16 or more hours a day, 6 days a week.


19. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant


                                                  3
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 4 of 9 PageID #: 4



   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate
   of pay for all hours worked in excess of forty hours in a week.

20. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   for each day during his employment with Defendant – Plaintiff worked 12-16 hours a day for
   each day during his employment with Defendant.

21. A more precise statement of the hours and wages will be made when Plaintiff Hernandez
   obtains the wage and time records Defendant was required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendant was required to
   keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

22. At all times relevant herein, Defendant paid Plaintiff later than weekly – on a bi-weekly or
   semi-monthly basis in violation of NYLL 191 (1)(a)(i).

23. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


24. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3).


25. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.


26. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.


27. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase ingredients, materials and other
   equipment and supplies for its business.




                                                  4
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 5 of 9 PageID #: 5



28. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


29. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


30. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

31. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


32. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.


33. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.


34. “Plaintiff” as used in this complaint refers to the named Plaintiff.


35. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
36. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 35
   above as if set forth fully and at length herein.



                                                  5
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 6 of 9 PageID #: 6




37. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC 201 et Seq.


38. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


39. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


40. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work week, in violation of 29 U.S.C. § 207.
                               Relief Demanded
41. Due to Defendant’s FLSA violations, plaintiff is entitled to recover from Defendant his
   unpaid overtime compensation, maximum liquidated damages, attorney's fees, and costs of
   the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
                   NYLL 650 et Seq., etc. (Overtime + Min. wages + SOH)
42. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 41
   above as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR §§ 142, 146.


44. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and



                                                  6
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 7 of 9 PageID #: 7



   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2; 12 NYCRR § 146-1.4.

45. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff at a rate that
   was at least equal to the applicable New York State minimum wage rate for each hour
   worked in a week in violation of the New York minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law§§ 650 et seq.; 12 NYCRR § 142-2.1; 12 NYCRR § 146-1.2.

46. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   each day during the period he was employed by Defendant but Defendant failed to pay
   Plaintiff an additional hour of pay for each such day in violation of the New York Minimum
   Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-2.4; 12 NYCRR
   § 146-1.6.
                               Relief Demanded
47. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime, minimum wage and spread of hours compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
48. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 47 above with the same force and effect as if fully set forth at length herein.


49. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


50. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime wages and non-overtime wages,
   minimum wages, spread of hours wages and wage deductions, Plaintiff was entitled to within
   the time required by NYLL §§ 191, 193 and 198.


                                                   7
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 8 of 9 PageID #: 8




51. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover in
   this action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant
   to NYLL 198 including NYLL 198(1-b), as well as an injunction directing defendants to
   comply with NYLL 195(1).

52. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing
   Defendants to comply with NYLL 195(1).
                               Relief Demanded
53. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant his entire unpaid wages,
   including his unpaid overtime wages, non-overtime wages, minimum wages, spread of hours
   wages, maximum liquidated damages – including liquidated damages on all wages paid later
   than weekly, prejudgment interest, maximum recovery for violations of NYLL 195(1) and
   NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendant to be in violation of the Plaintiff’s rights under the Fair Labor Standards
   Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
   Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, minimum


                                                  8
   Case 1:20-cv-00439-BMC Document 1 Filed 01/27/20 Page 9 of 9 PageID #: 9



   wages, spread of hours wages due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2, 2.1, 2.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, non-overtime wage, minimum wages, spread of hours wages, wage
   deductions, plus maximum liquidated damages – including liquidated damages on all wages
   paid later than weekly, damages, maximum recovery for violations of NYLL 195(1) and
   NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198, and issue an injunction directing defendants to comply
   with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       January 27, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                 9
